










Myers Industries, Inc.

AMENDED AND RESTATED

1999 INCENTIVE STOCK PLAN

 



 

Amended and Restated April 25, 2006



Table of Contents

I. INTRODUCTION





-4-



1.1

Purpose of the Plan.

-4-



1.2

Definitions

-4-

II. ADMINISTRATION





-7-



2.1

Administration

-7-



2.2

General Plan Restrictions

-7-



2.3

Maximum Number of Shares Available.

-7-



2.4

Participation.

-8-



2.5

Committee Action.

-8-

III. EMPLOYEE AWARD PROGRAM





-8-



3.1

Award of Stock Options.

-8-





(a) Documentation of Stock Option Awards.

-8-





(b) Option Price.

-8-





(c) Exercise and Term of Options.

-8-





(d) Limitations on ISOs.

-9-



3.2

Award of Stock Appreciation Rights



-10-





(a) General



-10-





(b) Number



-10-





(c) Duration.



-10-





(d) Exercise.



-10-





(e) Payment.



-10-



3.3

Performance Shares and Units



-11-





(a) Award of Performance Shares and Performance Units.

-11-





(b) Documentation of Performance Awards.

-11-





(c) Performance Period and Targets.

-11-





(d) Payment Respecting Performance Awards.

-12-



3.4

Restricted Stock and Restricted Stock Equivalents.

-13-





(a) Award of Restricted Stock.

-13-





(b) Documentation of Restricted Stock Awards.

-13-





(c) Restriction Period.

-13-





(d) Award of Restricted Stock Equivalents.

-14-





(e) Restricted Stock and Restricted Stock Equivalents Awarded to
Covered Participants.







-14-



3.5

Other Awards.



-14-



3.6

Leave of Absence.



-14-



3.7

Separation or Termination of Employment.



-15-





(a) Definitions.

-15-





(b) Un-vested Awards.

-15-





(c) Vested Awards.

-15-





(d) Performance Awards



-16-





(e) Restricted Stock Awards.

-16-





(f) Adverse Act.

-16-





(g) Committee Discretion and Limitations.

-16-

IV. DIRECTOR AWARD PROGRAM



-17-



4.1

Definitions.

-17-



4.2

Director Awards.

-17-



4.3

Grant of Director Awards.

-17-



4.4

Award Agreement.

-17-



4.5

Vesting of Award

-18-

V. GENERAL PROVISIONS



-18-



5.1

Termination.

-18-



5.2

Amendment.

-18-



5.3

Adjustments.

-18-



5.4

Registration Conditions.

-19-



5.5

Government and Other Regulations.

-19-



5.6

Other Compensation Plans and Programs.

-19-



5.7

Foreign Participants.

-19-



5.8

Miscellaneous Provisions.

-20-

VI. PLAN HISTORY



-22-



6.1

Effective Date

-22-



6.2

History.

-22-



I. INTRODUCTION

1.1    Purpose of the Plan. The Board of Directors of Myers Industries, Inc.,
has established the Plan to further the Company's long-term financial success by
creating the opportunity for key employees and non-employee directors of the
Company and its Subsidiaries to receive stock-based compensation whereby they
can share in achieving and sustaining such success. The Plan also provides a
means to attract and retain the executive talent needed to achieve the Company's
long-term growth and profitability objectives.

1.2    Definitions

        When used in the Plan, unless otherwise defined, the following terms
shall have the meanings set forth below.

        (a) "Award" shall mean incentive stock options, non-qualified stock
options, stock appreciation rights, performance awards, restricted stock or
restricted stock equivalents, or other forms of equity-based awards consistent
with the purposes of the Plan. The provisions of Awards and this Plan are
intended to qualify awards made to certain Participants under the
"performance-based" exception to the Code Section 162(m) deduction limitation.

        (b) "Award Agreement" shall mean an agreement which shall evidence the
particular terms, conditions, rights and duties of the Company and the
Participant with respect to an Award.
An Award Agreement may be in written, electronic or other media, may be limited
to a notation on the books and records of the Company and need not be signed by
a representative of the Company or a Participant.

        (c) "Board" shall mean the Board of Directors of the Company.

        (d) "Change of Control" shall mean a change in control of the Company of
a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended, as in effect on the date of this Agreement (the "Exchange
Act"), whether or not the Company is then subject to such reporting requirement;
provided that, without limitation, a Change in Control shall be deemed to have
occurred if:

        (i) Any "person" (as defined in Sections 13(d) and 14(d) of the Exchange
Act), other than Stephen E. Myers or Mary Myers, becomes the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company's then outstanding securities; provided
that a Change in Control shall not be deemed to occur under this clause (i) by
reason of the acquisition of securities by the Company or an employee benefit
plan (or any trust funding such a plan) maintained by the Company;

        (ii) During any period of one year there shall cease to be a majority of
the Board comprised of "Continuing Directors" as hereinafter defined; or

        (iii) There occurs (A) a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than eighty percent (80%)
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(B) the approval by the stockholders of the Company of a plan of complete
liquidation of the Company, or (C) the sale or disposition by the Company of
more than fifty percent (50%) of the Company's assets. For purposes of this
Section 1.2(d)(iii), a sale of more than fifty percent (50%) of the Company's
assets includes a sale of more than fifty percent (50%) of the aggregate value
of the assets of the Company and its subsidiaries or the sale of stock of one or
more of the Company's subsidiaries with an aggregate value in excess of fifty
percent (50%) of the aggregate value of the Company and its subsidiaries or any
combination of methods by which more than fifty percent (50%) of the aggregate
value of the Company and its subsidiaries is sold.

        (iv) For purposes of this Plan, a "Change of Control" will be deemed to
occur:


(A)

on the day on which a twenty percent (20%) or greater ownership interest
described in Section 1.2(d)(i) is acquired, provided that a subsequent increase
in such ownership interest after it first equals or exceeds twenty percent (20%)
shall not be deemed a separate Change of Control;

   

(B)

on the day on which "Continuing Directors," as hereinafter defined, cease to be
a majority of the Board as described in Section 1.2(d)(ii);

   

(C)

on the day of a merger, consolidation or sale of assets as described in Section
1.2(d)(iii); or

   

(D)

on the day of the approval of a plan of complete liquidation as described in
Section 1.2(d)(iii).


        (v) For purposes of this Section 1.2(d), the words "Continuing
Directors" mean individuals who at the beginning of any period (not including
any period prior to the date of this Agreement) of one year constitute the Board
and any new Director(s) whose election by the Board or nomination for election
by the Company's stockholders was approved by a vote of at least a majority of
the Directors then still in office who either were Directors at the beginning of
the period or whose election or nomination for election was previously so
approved.

        (e) "Code" shall mean the Internal Revenue Code of 1986, as amended.

        (f) "Committee" shall mean the Compensation Committee of the Board, or
such other committee of the Board which shall be designated by the Board to
administer the Plan (except where such authority has been granted to the
Administrator under Article IV). If the Board does not designate the
Compensation Committee as the Committee, the Committee will be composed of three
or more persons who are from time to time appointed to serve by the Board. Each
member of the Committee will be a "non-employee director" within the meaning of
Rule 16b-3 of the Exchange Act or any successor rule, as any such rule may be
amended from time to time, and will also qualify as an "outside director" within
the meaning of Code Section 162(m). A person may be appointed to the Committee
who does not qualify as a "non-employee director" if the Committee adopts and
follows a recusal procedure which is determined to qualify under the Section 16
Rules.

        (g) "Common Stock" shall mean the common stock of the Company, no par
value per share, and may be either stock previously authorized but unissued, or
stock reacquired by the Company.

        (h) "Company" shall mean Myers Industries, Inc., its subsidiaries, and
any successor in a merger, consolidation, reorganization or similar transaction.

        (i) "Date of Grant" shall mean the date specified by the Committee or
the Board of Directors on which a grant of an Award shall becomes effective.

        (j) "Director" shall mean a duly elected member of the Board.

        (k) "Fair Market Value" shall mean with respect to a given day, the
closing sales price of a share of Common Stock, as reported by such responsible
reporting service as the Committee may select, or if there were no transactions
in the Common Stock on such day, then the last preceding day on which
transactions took place. The foregoing notwithstanding, the Committee may
determine the Fair Market Value in such other manner as is required by
applicable laws or regulations.

        (l) "Participant" shall mean an officer or full-time salaried employee
(including a director who is also a full-time employee) of the Company or any of
its Subsidiaries who, in the judgment of the Committee, is in a position to make
a positive contribution to the management, growth and success of the Company and
is thus designated by the Committee to receive an Award. A "Covered Participant"
shall mean an executive officer of the Company.

        (m) "Performance Measures" shall mean those measures that are stared in
Section 3.3(c)(2).

        (n) "Plan" shall mean the Company's Amended and Restated 1999 Incentive
Stock Plan.

        (o) "Securities Act" shall mean the Securities Act of 1933, as amended.

        (p) "Subsidiaries" shall mean the majority-owned subsidiaries of the
Company.


II. ADMINISTRATION


2.1    Administration. The Plan shall be administered by the Committee with
regard to the Employee Award Program, and by the Administrator with regard to
the Director Award Program. The Committee and Administrator, as applicable,
subject to the express provisions of the Plan, shall have full and exclusive
authority to interpret the applicable provisions of the Plan, to prescribe,
amend and rescind rules and regulations relating to the Plan and to make all
other determinations deemed necessary or advisable in the implementation and
administration of the Plan. The Committee's and Administrator's interpretation
and construction of the applicable parts of the Plan shall be conclusive and
binding on all persons, including the Company and all Participants

        Subject to the express provisions hereof or unless required by
applicable law or regulation, no action of the Committee or the Administrator
shall adversely affect the terms and conditions of any Award made to, or any
rights hereunder or under any Award Agreement of, any Participant, without such
Participant's consent.

2.2    General Plan Restrictions. In addition to other restrictions contained in
this Plan, the following restrictions shall apply:

        (a) No annual grant under the Plan can exceed 2.0% of the shares of
Common Stock (or equivalent) in any fiscal year.

        (b) No employee, including executive officers, may receive more than
1.5% of shares of Common Stock (or equivalent) as an Award in any fiscal year.

        (c) No re-load stock options may be granted.

        (d) For Awards of Restricted Stock or Restricted Stock Equivalents
granted to employees, the restriction periods must be at least three years for
time-based restrictions, and at least one year for performance-based
restrictions.

2.3    Maximum Number of Shares Available. The maximum number of shares of
Common Stock which currently may be granted under the Plan, including but not
limited to those sold upon the exercise of Stock Options, delivered upon the
exercise of Stock Appreciation Rights, awarded or sold as Restricted Stock or
Restricted Stock Equivalents and released from any substantial risk of
forfeiture, or awarded or delivered as Performance Shares and Performance Units,
shall not exceed 1,617,171 shares, of which 1,544,371 are reserved for the
Employee Award Program and 73,800 are reserved for the Director Award Program,
but subject to adjustment pursuant to Section 5.3. No Incentive Stock Options
shall be granted after January 1, 2009, or such other period required under the
Code.

        Any shares of Common Stock subject to an Award which for any reason is
canceled (excluding shares subject to a Stock Option canceled upon the exercise
of a related SAR to the extent shares are issued upon exercise of such SAR) or
terminated without having been exercised; or any shares corresponding to other
Awards under the Plan, which are forfeited, surrendered, expire or terminate
before delivery of such shares, shall again be available for Awards under the
Plan.

2.4    Participation The Committee shall, from time to time, make the selection
of Participants of the Employee Stock Option program and determine the Award or
Awards to be granted to each Participant. In making its determinations, the
Committee may take into account the nature of the services rendered or expected
to be rendered by the respective Participants, their present and potential
contributions to the Company's success, and such other factors as the Committee
in its discretion shall deem relevant.

2.5    Committee Action. The Committee may, through Award Agreements, limit its
discretion under this Plan. To the extent such discretion is not specifically
waived in an Award Agreement, the Committee shall retain such discretion.


III. EMPLOYEE AWARD PROGRAM


3.1    Award of Stock Options. The Committee may, from time to time, subject to
the provisions of the Plan and such other terms and conditions as the Committee
may prescribe, award to any Participant ISOs and NSOs to purchase Common Stock.

        (a) Documentation of Stock Option Awards

. The award of an Option may be evidenced by a signed written agreement, a
certificate or an electronic record containing such terms and conditions as the
Committee may from time to time determine.

        (b) Option Price. The purchase price of Common Stock under each Option
(the "Option Price") shall be fixed by the Committee and shall be not less than
the Fair Market Value of the Common Stock on the date the Option is awarded.
Subject to adjustments pursuant to Section 5.3, the Option Price fixed by the
Committee of outstanding Options shall not be modified.

        (c) Exercise and Term of Options.

        (1) Options awarded under the Plan shall be exercisable at such times
and be subject to such restrictions and conditions as the Committee shall
approve, either at the time of grant of such Options or pursuant to a general
determination, and which need not be the same for all Participants, provided
that no such Option shall be exercisable within the first six months of its term
(except in the event of the death of the Participant in which event Section 3.9
shall control without regard to the six-month or other holding period
requirements) and the term of each Option shall not extend later than ten years
after the Date of Grant of the Option. Each Option which is intended to qualify
as an ISO pursuant to Section 422 of the Code, and each Option which is intended
to qualify as another type of ISO which may subsequently be authorized by law,
shall comply with the applicable provisions of the Code pertaining to such
Options.

        (2) The Committee shall establish procedures governing the exercise of
Options and shall require that written notice of exercise be given and that the
Option Price be paid in full in cash (including check, bank draft or money
order) at the time of exercise; provided, however, the Participant may instruct
the Company to sell shares delivered on exercise as the Participant's agent
pursuant to a "cashless exercise" program or other similar program established
by the Committee. The Committee may permit a Participant, in lieu of part or all
of the cash payment, to make payment in Common Stock already owned by that
Participant, valued at Fair Market Value on the date of exercise, as partial or
full payment of the Option Price; provided, however, that the Committee may, in
any instance, in order to prevent any possible violation of law, require the
Option Price to be paid in cash. As soon as practicable after receipt of each
notice and full payment, the Company shall deliver to the Participant a
certificate or certificates representing the acquired shares of Common Stock.
The exercise of an Option shall cancel any related SAR to the extent of the
number of shares as to which the Option is exercised.

        (3) Notwithstanding the foregoing, in respect of Participants who at the
time of award, vesting or exercise of Options are located in a jurisdiction that
would but for this Section subject such Options to tax prior to exercise, any
exercise shall be subject to the prior written approval of the Committee or an
officer of the Company. Such approval shall be at the sole discretion of the
Committee or the officer. If and when granted, such approval will constitute the
notice to the Company referred to above in Section 3.1(c)(2).

        (d) Limitations on ISOs. Notwithstanding anything in the Plan to the
contrary, to the extent required from time to time by the Code, the following
additional provisions shall apply to the grant of Options which are intended to
qualify as ISOs (as such term is defined in Section 422 of the Code):

        (1) The aggregate Fair Market Value (determined as of the date the
Option is granted) of the shares of Common Stock with respect to which ISOs are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company) shall not exceed $100,000 or such other amount
as may subsequently be specified by the Code; provided that, to the extent that
such limitation is exceeded, any excess Options (as determined under the Code)
shall be deemed to be NSOs.

        (2) Any ISO authorized under the Plan shall contain such other
provisions as the Committee shall deem advisable, but shall in all events be
consistent with and contain or be deemed to contain all provisions required in
order to qualify the Options as ISOs.

        (3) All ISOs must be granted within ten years from the earlier of the
date on which this Plan was adopted by the Board of Directors or the date this
Plan was approved by the shareholders.

        (4) Unless sooner exercised, terminated, or canceled, all ISOs shall
expire no later than ten years after the Date of Grant.

3.2    Award of Stock Appreciation Rights.

         (a) General. A Stock Appreciation Right ("Stock Appreciation Right" or
"SAR") is a right to receive, without payment (except for applicable withholding
taxes) to the Company, a number of shares of Common Stock, cash, or a
combination thereof, the amount of which is determined pursuant to the formula
set forth in Section 3.2(e). A SAR may be granted (i) with respect to any Option
granted under this Plan, either concurrently with the grant of such Option, or
at such later time as determined by the Committee (as to all or any portion of
the shares of Common Stock subject to the Option); or (ii) alone, without
reference to any related stock option. Each SAR granted by the Committee under
this Plan shall be subject to the terms and conditions of this Section.

        (b) Number. Each SAR granted to any Participant shall relate to such
number of shares of Common Stock as shall be determined by the Committee,
subject to adjustment as provided in Section 5.3. In the case of an SAR granted
with respect to a stock option, the number of shares of Common Stock to which
the SAR pertains shall be reduced in the same proportion that the holder of the
option exercises the related stock option.

        (c) Duration. The term of each SAR shall be determined by the Committee
but in no event shall an SAR be exercisable during the first six months of its
term and the term of each SAR shall not extend later than ten years after the
Date of Grant of the SAR. Subject to the foregoing, unless otherwise provided by
the Committee, each SAR shall become exercisable at such time or times, to such
extent and upon such conditions as the stock option, if any, to which it relates
is exercisable.

        (d) Exercise. An SAR may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of SARs which the holder
wishes to exercise. Upon receipt of such written notice, the Company shall,
within 90 days thereafter, deliver to the exercising holder a certificate for
the shares of Common Stock or cash or both, as determined by the Committee, to
which the holder is entitled.

        (e) Payment. Subject to the right of the Committee to deliver cash in
lieu of shares of Common Stock, the number of shares of Common Stock which shall
be issuable upon the exercise of an SAR shall be determined by dividing:




(i) the number of shares of Common Stock as to which the SAR is exercised
multiplied by the amount of the appreciation in such shares (for this purpose,
the "appreciation" shall be the amount by which the Fair Market Value of a share
of Common Stock subject to the SAR on the exercise date exceeds (A) in the case
of an SAR related to a stock option, the purchase price of a share of Common
Stock under the stock option or (B) in the case of an SAR granted alone, without
reference to a related stock option, an amount which shall be determined by the
Committee at the time of grant, provided, however, such amount is at least equal
to the Fair Market Value of the Common Stock on the date the SAR is awarded
(subject to adjustment under Section 5.3); by

 

(ii) the Fair Market Value of a share of Common Stock on the exercise date.





        In lieu of issuing shares of Common Stock upon the exercise of an SAR,
the Committee may elect to pay the holder of the SAR cash equal to the
appreciation (such appreciation to be determined as set forth in Section
3.2(e)(i) above) on the exercise date of any or all of the shares which would
otherwise be issuable. No fractional shares of Common Stock shall be issued upon
the exercise of an SAR; instead, the holder of the SAR shall be entitled to
receive a cash adjustment equal to the same fraction of the Fair Market Value of
a share of Common Stock on the exercise date.

        (f) Documentation of SAR Awards. SARs awarded under the Plan may be
evidenced by either a signed written agreement, a certificate or an electronic
record containing such terms and conditions as the Committee may from time to
time determine.

3.3    Performance Shares and Units

        (a) Award of Performance Shares and Performance Units. The Committee may
award to any Participant "Performance Shares" and "Performance Units"
(collectively "Performance Awards"). Each Performance Share shall represent one
share of Common Stock. Each Performance Unit shall represent the right of a
Participant to receive an amount equal to the value determined in the manner
established by the Committee at the time of award, which value may, without
limitation, be equal to the Fair Market Value of one share of Common Stock.

        (b) Documentation of Performance Awards. Each Performance Award under
the Plan may be evidenced by a signed written agreement, a certificate or an
electronic record containing such terms and conditions as the Committee may from
time to time determine. Performance Shares shall not vest until the subject
performance targets are met. Including restrictions on transfer, the Participant
shall not be deemed as the beneficial owner of such Performance Shares and shall
not have any the rights as a holder of Common Stock.

        (c) Performance Period and Targets.

        (1) The performance period for each award of Performance Shares and
Performance Units shall be of such duration as the Committee shall establish at
the time of award; provided, however, that in no event will the performance
period be less than one year (the "Performance Period"). There may be more than
one award in existence at any one time and Performance Periods may differ.

        (2) The Committee shall set performance targets relating to Performance
Units and Performance Shares which shall be based on one or more of the
following "Performance Measures," or any combination of the following: (i) total
stockholder return; (ii) growth in revenues, sales, settlements, market share,
customer conversion, net income, stock price, and/or earnings per share; (iii)
return on assets, net assets, and/or capital; (iv) return on stockholders'
equity; (v) economic value added; (vi) improvements in costs and/or expenses; or
(vii) any similar performance measure established by the Committee. Such
performance targets shall be established in writing by the Committee no later
than the earlier of (i) 90 days after the commencement of the Performance Period
with respect to which the award of Performance Units or Performance Shares is
made and (ii) the date as of which 25% of such Performance Period has elapsed.

        For purposes of establishing performance targets, any of the factors set
forth above may, as applicable, be measured either before or after income taxes,
and on a corporate, division, subsidiary or individual basis, and may include or
exclude interest, depreciation and amortization, goodwill, extraordinary items
and other material non-recurring gains or losses, discontinued or added
operations, the cumulative effect of changes in accounting policies and the
effect of any tax law changes. At the time of setting performance targets, the
Committee shall establish minimum, target and maximum performance targets to be
achieved within the Performance Period. Failure to meet the minimum performance
target will earn no Performance Award. Performance Awards will be earned as
determined by the Committee in respect of a Performance Period in relation to
the degree of attainment of performance between the minimum and maximum
performance targets.

        (3) If the Committee shall determine that an acquisition or disposition
of assets or securities by the Company shall have a material effect (whether
positive or negative) on the Company's ability to meet its performance target(s)
for the applicable Performance Period(s), the Committee shall have the
discretion to take any action that would reduce the amount of an Award, or to
adjust a performance target for a Performance Period, subject to the limitations
of Section 162(m).

        (4) Except as provided in Section 3.3(c)(3) above, once established
performance targets for Awards to Covered Participants shall not be changed
during the Performance Period; provided, however, that the Committee retains the
discretion to eliminate or decrease the amount of an Award otherwise payable to
any Participant.

        (d) Payment Respecting Performance Awards.

        (1) Performance Awards shall be earned to the extent that their terms
and conditions are met. Notwithstanding the foregoing, Performance Awards shall
be payable to the Participant only in accordance with the terms thereof or
otherwise when, if, and to the extent that the Committee determines to make such
payment. All payment determinations shall be made by the Committee during the
first four months following the end of the Performance Period.

        (2) Payment for Performance Awards may be made in a lump sum or in
installments. Performance Shares may be paid in cash, Common Stock or in a
combination thereof as the Committee may determine. Performance Units may be
paid only in cash.

3.4    Restricted Stock and Restricted Stock Equivalents.

        (a) Award of Restricted Stock. The Committee may award to any
Participant shares of Common Stock, subject to the terms and conditions of this
Plan and as the Committee may prescribe (such shares being herein called
"Restricted Stock"). Including restrictions on transfer, the Participant shall
not be deemed as the beneficial owner of such Restricted Stock and shall not
have any the rights as a holder of Common Stock to dividends or to vote, until
the restrictions lapse, and the shares are delivered to the Participant.

        (b) Documentation of Restricted Stock Awards. Awards of Restricted Stock
and Restricted Stock Equivalents under the Plan may be evidenced by a signed
written agreement, a certificate or an electronic record containing such terms
and conditions as the Committee may from time to time determine.

        (c) Restriction Period. At the time of award there shall be established
for each Participant, subject to Section 3.4(e), a restriction period (the
"Restriction Period") which shall lapse (a) upon the completion of a period of
time ("Time Goal") as shall be determined by the Committee, or (b) upon the
achievement of a performance goal pursuant to a Performance Measure
("Performance Goal") within certain time limitations, or (c) a combination of a
Time Goal and Performance Goal (collectively, "Performance/Time Goal") as shall
be determined by the Committee; provided, however, that, the Restriction Period
on awards with a Performance or a Performance/Time Goal shall not be less than
one year and the Restriction Period on awards with only a Time Goal shall not be
less than three years. Including restrictions on transfer, the Participant shall
not be deemed as the beneficial owner of such Restricted Stock and shall not
have any rights as a holder of Common Stock to dividends or to vote, until the
restrictions lapse, and the shares are delivered to the Participant.

        With respect to shares of Restricted Stock which are issued subject to a
Time Goal, the Company shall deliver to the Participant (or the Participant's
legal representative or designated beneficiary) the certificates at the of the
Restriction Period. With respect to shares of Restricted Stock which are issued
subject to a Performance or Performance/Time Goal, the Company shall deliver to
the Participant (or, if applicable to the Participant's legal representative or
designated beneficiary) the certificates upon the achievement of the
Performance/Time Goal on or before the close of the Restriction Period. With
respect to shares of Restricted Stock which are issued subject to a Performance
or Performance/Time Goal which fail to meet the goal before the end of the
Restriction Period, all such shares shall be forfeited, and such shares will be
returned to the Plan.

        At the election of the Compensation Committee, an Award Agreement for a
Participant granted Restricted Stock may contain a requirement that the
Participant retain all or a portion of the Common Stock received upon the
vesting due to a Performance or Time Goal, for a minimum time period after
vesting.

        (d) Award of Restricted Stock Equivalents. In lieu of or in addition to
the foregoing Restricted Stock Awards, the Committee may award to any
Participant restricted stock equivalents, subject to the terms and conditions of
this Section 3.4 being applied to such awards as if those awards were for
Restricted Stock and subject to such other terms and conditions as the Committee
may prescribe ("Restricted Stock Equivalents"). Each Restricted Stock Equivalent
shall represent the right of the Participant to receive an amount determined in
the manner established by the Committee at the time of award, which value may,
without limitation, be equal to the Fair Market Value of one share of Common
Stock. Payment for Restricted Stock Equivalents may be made only in cash, in a
lump sum or in installments, as the Committee may determine.

        (e) Restricted Stock and Restricted Stock Equivalents Awarded to Covered
Participants. Any Restricted Stock or Restricted Stock Equivalent awarded to a
Covered Participant which the Committee intends to qualify for the
performance-based exception under Code Section 162(m) shall be subject to a
Performance or Performance/Time Goal.

3.5    Other Awards. The Committee shall have the authority to specify the terms
and provisions of other forms of equity-based or equity-related awards not
described above which the Committee determines to be consistent with the purpose
of the Plan and the interests of the Company, which awards may provide for cash
payments based in whole or in part on the value or future value of Common Stock,
for the acquisition or future acquisition of Common Stock, or any combination
thereof ("Other Awards"); provided, that, such Other Awards with a performance
goal shall not vest in less than one year and Other Awards without one or more
performance goals shall not vest in less than three years. Other Awards shall
also include cash payments (including the cash payment of dividend equivalents)
under the Plan which may be based on one or more criteria determined by the
Committee which are unrelated to the value of Common Stock and which may be
granted in tandem with, or independent of, other awards under the Plan.

3.6    Leave of Absence. In general, in the case of a leave of absence of a
Participant, whether due to a temporary disability, military leave, sick leave
or otherwise, the employment relationship of a Participant will be deemed to
continue until the later of the date when such leave of absence equals 90 days,
or when the Participant's right to re-employment with the Company shall no
longer be guaranteed either by statute or contract. The Committee shall however
be entitled to make such determinations as it deems appropriate under the Plan
in respect of any suspension of employment or leave of absence from the Company
where the above general provision may be deemed inappropriate. Without limiting
the generality of the foregoing, the Committee shall be entitled to determine
(a) whether or not any such suspension or leave of absence shall be treated as
if the Participant ceased to be an employee of the Company and (b) the impact,
if any, of any such suspension or leave of absence on Awards under the Plan.

3.7    Separation or Termination of Employment. In the event the employment of a
Participant is terminated for the reasons stated below, any outstanding Award
granted pursuant to the Plan and any rights thereunder shall be exercisable by
the Participant (or as applicable, the designated beneficiary or legal
representative) only to the extent as follows:

        (a) Definitions.

        (1) "Adverse Act" means an act adverse to the interests of the Company
or not in the best interests of the Company, including but not limited to acts
in competition with the Company, or acts involving theft, fraud, or violations
of Company policies, and whether or not the act results in the involuntary
termination of the Participant by the Company.

        (2) The terms "Retirement" and "Disability" as used under the Plan shall
be construed by reference to the provisions of the pension plan or other similar
plan or program of the Company applicable to a Participant, unless the
Participant is subject to an employment agreement with the Company which defines
these terms, and then pursuant to that agreement. Unless the Committee
establishes otherwise, the terms "Retirement" and "Disability" mean normal
retirement, early retirement, total and permanent disability each as defined in
the Company's plans covering these and similar events under other similar plans
of the Company applicable to the Participant.

        (3) The term "Resignation" as used under the Plan means a Participant's
providing notice to the Company of his voluntary decision to sever his
relationship with the Company.

        (b) Un-vested Awards. Unless otherwise indicated in this Plan, or in the
Award Agreement, any Awards which are un-vested at the time of a the termination
events listed herein, are deemed to be forfeited.

        (c) Vested Awards. Unless otherwise indicated in this Plan, or in the
Award Agreement, any Awards which have vested at the time of a termination
event, shall be exercisable as follows:

        (1) If due to Disability, vested Awards remain exercisable for the
earlier of (i) the expiration date of the Award, or (ii) 12 months.

        (2) If due to death, vested Awards remain exercisable for the earlier of
(i) the expiration date of the Award, or (ii) six months.

        (3) If due to Retirement, vested Awards remain exercisable for the
earlier of (i) the expiration date of the Award, or (ii) three months.

        (4) If due to Resignation, vested options remain exercisable for the
earlier of (i) the expiration date of the Award, or (ii) three months.

        (5) If due to involuntary termination of employment not involving an
Adverse Act, vested Awards remain exercisable for the earlier of (i) the
expiration date of the Award, or (ii) three months.

        (d) Performance Awards. In the event the Participant ceases to be an
employee of the Company before the end of any Performance Period, upon the
Participant's death, Retirement or Disability, or with the consent of the
Committee, before the end of any Performance Period:

        (1) Each Performance Award previously granted to the Participant shall
continue to be subject to the performance targets for the Performance Period
until such Awards are forfeited or earned pursuant to their terms and
conditions; or

        (2) The Committee, in its absolute discretion, may authorize the payment
to such Participant (or the Participant's legal representative or designated
beneficiary) of any of the Performance Units and Performance Shares which would
have been paid to the Participant had the Participant continued as an employee
of the Company to the end of the Performance Period provided that the number of
Performance Units and Performance Shares paid early shall be discounted to
reasonably reflect the time value of money and shall be based on the Company's
progress, measured as of the date of acceleration, with regard to reaching the
applicable performance targets.

        (3) In the event a Participant ceases to be an employee of the Company
for any other reason, and without such consent of the Committee, before the end
of the Performance Period, any unpaid amounts for outstanding Performance
Periods shall be forfeited.

        (e) Restricted Stock Awards. In the event the Participant ceases to be
an employee of the Company before the end of any Restriction Period, upon the
Participant's death, Retirement or Disability, or with the consent of the
Committee, before the end of any Restriction Period, the Committee shall have
the absolute discretion to waive all or a portion of the Performance, Time and
Performance/Time Goals established, provided, however, that these Goals with
respect to awards to Covered Participants shall not be subject to waiver or
modification after such Goals are established.

        The shares released, if any, shall be delivered to such Participant (or
the Participant's legal representative or designated beneficiary). In the event
and to the extent the Committee does not exercise its discretion to waive the
Goals, or a Participant ceases to be an employee of the Company for any other
reason and without such consent before achievement of the Goals, each award to
such Participant upon which the Restriction Period has not lapsed shall
automatically be forfeited.

        (f) Adverse Act. If a Participant has committed an Adverse Act, then all
Awards made to the Participant, whether vested or un-vested, shall be deemed
rescinded and thereupon becoming null, void and of no effect.





        (g) Committee Discretion and Limitations. The Committee may, in its sole
direction, permit the exercise of all or any portion of an Award not otherwise
vested or exercisable or which may be deemed forfeited under the terms of the
Plan, and may provide that all or some portion of the Award shall not terminate
upon or by virtue of such employment termination. It is expressly provided,
however, that no such discretion may permit the exercise of any Award in less
than six months from the Date of Grant, represent a material increase in
benefits, nor allow an Award to be exercisable after the stated expiration date.




IV. DIRECTOR AWARD PROGRAM






All stock options granted to Participants under this Article of the Plan shall
be evidenced by Award Agreements which shall be subject to applicable provisions
of the Plan, and such other provisions as the Committee may adopt, including the
following provisions.

4.1    Definitions.

        (a) "Administrator" means the Chief Financial Officer of the Company (or
in the event there is no such person in said position the Secretary of the
Company), who shall administer the Director Award Program.

        (b) "Director Award" means, effective after April 25, 2006, the grant of
1,000 shares of Common Stock subject to Restricted Stock Awards, which provide
that the shares vest at a rate of 250 shares annually over four years, and until
vested the shares have neither voting nor dividend rights.

        (c) "Eligible Director" means any statutory director of the Company who
is not an employee of the Company.

        (d) "Award Agreement" also means an agreement entered into between the
Company and the Eligible Director pursuant to the Director Award Program in the
form prescribed by the Administrator.

4.2    Director Awards. Eligible Directors are entitled to participate in the
Plan solely with respect to the grant of Director Awards. The selection of
Eligible Directors is not subject to the discretion of the Committee or
Administrator. Persons serving on the Committee who are Eligible Directors shall
receive grants of Director Awards.

4.3    Grant of Director Awards. Subject to any limitations stated herein,
Director Awards shall be granted to Eligible Directors as provided in this
Section and neither the Administrator nor the Committee shall have any
discretion with respect to any matters set forth in this Section. Commencing
immediately after the adjournment of the Annual Meeting each year, any Eligible
Director who was an Eligible Director immediately preceding such Annual Meeting
and who has been elected as a director at such Annual Meeting shall
automatically be granted a Director Award for 1,000 shares of restricted Common
Stock.

4.4    Award Agreement. Each Director Award shall be evidenced by an Award
Agreement that shall specify the type of award granted, the duration of the
Award, the number of shares of Common Stock to which the Award pertains, the
restrictions of such Award, and such other provisions as the Administrator shall
determine for the Director Awards.

4.5    Vesting of Award. Director Awards granted under the Plan vest at a rate
of 250 shares of Common Stock annually over four years. Until the Award is
vested, neither voting nor dividend rights accrue. The Vesting for any Director
Award shall accelerate at the end of a director's term whether due to
resignation, death, disability, retirement or determination not to stand for
re-nomination.

4.6    The Administrator. The Administrator, being the Chief Financial Officer
of the Company, or in the event of there is no such person in said position, the
Secretary of the Company, shall be responsible for the administration of the
Plan as it relates solely to Director Awards. The Administrator is authorized to
interpret the Plan, to prescribe, amend, and rescind rules and regulations
relating to the Plan, to provide for conditions and assurances deemed necessary
or advisable to protect the interests of the Company, and to make all other
determinations necessary or advisable for the administration of the Plan, but
only to the extent not contrary to the explicit provisions of the Plan.
Determinations, interpretations, or other actions made or taken by the
Administrator pursuant to the provisions of the Plan relating to Director Awards
shall be final and binding and conclusive for all purposes and upon all persons
whomsoever.




V. GENERAL PROVISIONS


5.1    Termination. The Board may, at any time and from time to time, suspend or
terminate the Plan in whole or part. No such amendment, suspension or
termination shall materially and adversely affect the rights of Participants
under outstanding Awards, without the consent of the Participants affected
thereby.

5.2    Amendment. After the Plan has been approved by the shareholders of the
Company, no amendment of the Plan shall be made by the Committee, Board or
Administrator without the approval of the Company's shareholders to the extent
shareholder approval of the amendment is required by applicable law or
regulations or the requirements of the NYSE (or subsequent exchange if
applicable) on which the Common Stock is listed, or to the extent the amendment
increases the maximum number of shares specified in the Plan (except that
adjustments authorized shall not be limited by this provision).

        The Committee, Board or Administrator may amend any Award Agreement
evidencing an Award, provided, however, that except as provided in Section 5.3
(a) the option price per share may not be decreased nor the number increased
following the Date of Grant of any related option right and (b) no such
amendment shall, without the consent of the Participant, adversely affect such
Participant's rights or obligations under any Award made prior to the date of
such amendment, except as otherwise set forth in the Plan or the applicable
Award Agreement.

5.3    Adjustments. In the event of stock dividends, stock splits,
recapitalizations, mergers, consolidations, combinations, exchanges of shares,
spin-offs, liquidations, reclassifications or other similar changes in the
capitalization of the Company, the number of shares of Common Stock available
for grant under this Plan shall be adjusted proportionately or otherwise by the
Board and, where deemed appropriate, the number of shares covered by outstanding
stock options and the option price of outstanding stock options shall be
similarly adjusted. Also, in instances where another corporation or other
business entity is acquired by the Company, and the Company has assumed
outstanding employee option grants under a prior existing plan of the acquired
entity, similar adjustments are permitted at the discretion of the Committee. In
the event of any other change affecting the Common Stock reserved under the
Plan, such adjustment, if any, as may be deemed equitable by the Board, shall be
made to give proper effect to such event.

5.4    Registration Conditions. Unless issued pursuant to a registration
statement under the Securities Act, no shares shall be issued to a Participant
under the Plan unless the Participant represents to and agrees with the Company
that such shares are being acquired for investment and not with a view to the
resale or distribution thereof, or such other documentation as may be required
by the Company unless, in the opinion of counsel to the Company, such
representation, agreement or documentation is not necessary to comply with the
Securities Act. Any restriction on the resale of shares shall be evidenced by an
appropriate legend on the stock certificate.

        The Company shall not be obligated to deliver any Common Stock until it
has been listed on each securities exchange on which the Common Stock may then
be listed or until there has been qualification under or compliance with such
federal or state laws, rules or regulations as the Company may deem applicable.
The Company shall use reasonable efforts to obtain such listing, qualification
and compliance.

5.5    Government and Other Regulations. The obligation of the Company to issue
Awards under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any government agencies as may be
required.

5.6    Other Compensation Plans and Programs. The Plan shall not be deemed to
preclude the implementation by the Company of other compensation plans or
programs which may be in effect from time to time.

5.7    Foreign Participants. The Committee may, in its sole discretion, from
time to time and at anytime, take any and all action it deems desirable or
necessary, which may include the following as example, but without limitation:
(a) amending the Plan, (b) adopting new plan provisions, (c) adopting sub-plans,
(d) adopting forms of Award Agreements, and (e) modification of any option
grants to be awarded or which have been awarded; so that Awards to Participants
who are foreign nationals or employed outside the United States recognize and
comply with the differences in laws, rules, regulations or customs of such
foreign jurisdictions with respect to tax, securities, currency, employee
benefit or other matters.

        In the case of any Award to any Participant who is an employee of a
foreign subsidiary or foreign branch of the Company, the Committee may specify
that such Award shall not be represented by shares of Common Stock or other
securities but shall be represented by rights approximately equivalent (as
determined by the Committee) to the rights that such Participant would have
received if shares of Common Stock or other securities had been issued in the
name of such Participant otherwise in accordance with the Plan, such rights
being Stock Equivalents. The Stock Equivalents representing any such Award may
subsequently, at the option of the Committee, be converted into cash or an
equivalent number of shares of Common Stock or other securities under such
circumstances and in such manner as the Committee may determine. Stock
Equivalents shall be applied against the limits on the maximum number of shares
of Common Stock in this Plan.

5.8    Miscellaneous Provisions.

        (a) No Right to Continue Employment. Nothing in the Plan or in any Award
or Award Agreement confers upon any Participant the right to continue in the
employ of the Company or its Subsidiaries or interferes with or restricts in any
way the rights of the Company or its Subsidiaries to discharge any Participant
at any time for any reason whatsoever, with or without cause.

        (b) Non-Transferability. No right or interest of any Participant in any
Award under the Plan shall be (i) assignable or transferable, except by will or
the laws of descent and distribution or a valid beneficiary designation made in
accordance with procedures established by the Committee, or (ii) liable for, or
subject to, any lien, obligation or liability. An ISO may be exercised only by
the Participant during his lifetime, by his estate or by the person who acquires
the right to exercise such option by bequest or inheritance.

        (c) Designation of Beneficiary. A Participant, in accordance with
procedures established by the Committee, may designate a person or persons to
receive, in the event of the Participant's death, (i) any payments with respect
to which the Participant would then be entitled, and (ii) the right to continue
to participate in the Plan to the extent of such Participant's outstanding
Awards. Such designation shall be made upon forms supplied by and delivered to
the Company and may be revoked in writing.



        (d) Withholding Taxes. The Company shall have the right to deduct from
any transfer of shares or other payment under the Plan an amount equal to the
federal, state and local income taxes and employment taxes required to be
withheld by it with respect to such transfer and payment and, if the cash
portion of any such payment is less than the amount of taxes required to be
withheld, to require the Participant or other person receiving such transfer or
payment, to pay to the Company the balance of such taxes so required to be
withheld. Notwithstanding the foregoing, when a Participant is required to pay
to the Company an amount required to be withheld under applicable income and
employment tax laws, the Participant, in accordance with such rules as may be
specified by the Board of Directors or the Administrator, may elect to satisfy
the obligation, in whole or in part, by electing to have withheld, from the
shares required to be delivered to the Participant, shares of Common Stock
having a value equal to the amount required to be withheld (except in the case
of Restricted Stock where an election under Section 83(b) of the Code has been
made), or by delivering to the Company other shares of Common Stock held by such
Participant.

        The shares used for tax withholding settlement will be valued at an
amount equal to the Fair Market Value of such Common Stock on the "Tax Date."
"Tax Date" means the date upon which the tax is first determinable. Election by
a Participant to have shares withheld or to deliver other shares of Common Stock
for this purpose will be subject to the following restrictions: (a) such
election must be made prior to the Tax Date and (b) such election will be
subject to the disapproval of the Committee, Board of Directors or
Administrator. In no event shall the aggregate Fair Market Value of the shares
of Common Stock withheld and/or delivered pursuant to this Section to satisfy
applicable withholding taxes in connection with an Award exceed the minimum
amount of taxes required to be withheld.

        (e) Plan Expenses. Any expenses of administering the Plan shall be borne
by the Company.

        (f) Construction of Plan. The interpretation of the Plan and the
application of any rules implemented hereunder shall be determined solely in
accordance with the laws of the State of Ohio.

        (g) Unfunded Plan. The Plan shall be unfunded, and the Company shall not
be required to segregate any assets which may at any time be represented by
Awards. Any liability of the Company to any person with respect to an Award
under this Plan shall be based solely upon any obligations which may be created
by this Plan; no such obligation of the Company shall be deemed to be secured by
any pledge or other encumbrance on any property of the Company.

        (h) Benefit Plan Computations. Any benefits received or amounts paid to
a Participant with respect to any Award granted under the Plan shall not have
any effect on the level of benefits provided to or received by any Participant,
or the Participant's estate or beneficiary, as part of any employee benefit plan
(other than the Plan) of the Company.

        (i) Pronouns, Singular and Plural. The masculine may be read as
feminine, the singular as plural and the plural as singular as necessary to give
effect to the Plan.

        (j) Payment. The exercise price will be payable in one of the
alternative forms specified below:



(i)

full payment in cash or check made payable to the Company's order; or


(ii)

full payment in shares of Common Stock held for the requisite period necessary
to avoid a charge to the Company's reported earnings and valued at fair market
value on the Exercise Date (as such term is defined below); or


(iii)

full payment in a combination of shares of Common Stock held for the requisite
period necessary to avoid a charge to the Company's reported earnings and valued
at fair market value on the Exercise Date and cash or check payable to the
Company's order; or


(iv)

full payment through a sale and remittance procedure pursuant to which the
Participant will provide irrevocable written directives to a designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate price payable for the purchased shares
and shall concurrently provide written instructions to the Company to deliver
the certificates for the purchased shares directly to such brokerage firm in
order to complete the sale transaction.


        For purposes of this subsection, the "Exercise Date" will be the date on
which written notice of the option exercise is delivered to the Company, and the
Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the provisions of the Plan. Except to the extent
the sale and remittance procedure specified above is utilized for the exercise
of the Award, payment of the Award price for the purchased shares must accompany
the exercise notice.

        (k) Fractional Shares. The Company shall not be required to sell or
transfer any fractional share of Common Stock pursuant to the Plan, and any
fractions will be settled in cash.


VI. PLAN HISTORY


6.1    Effective Date. The Plan became effective as of January 1, 1999, upon
approval by shareholders of the Company in April 1999. The Plan was amended and
restated by the Company in February, 2002, and by the shareholders effective
April 25, 2002, April 23, 2003, and April 25, 2006. The Plan and all outstanding
Awards shall remain in effect until all outstanding Awards have been exercised,
vested, awarded, expired, canceled or forfeited; provided, however, no
additional grants of Awards mey be made after the earlier of (i) ten years from
the date of adoption of the plan, or (ii) there are no additional shares
available for issuances under awards.



6.2    History.

        (a) On January 1, 1999, the Board of Directors of Myers Industries, Inc.
adopted the 1999 Incentive Stock Plan, which Plan was approved in April 1999 by
the shareholders at the Annual Shareholders Meeting.

        (b) In February 2002, the Board proposed certain amendments to the Plan
related to the grant of stock options to the non-employee directors of the
Company and for certain non-material administrative changes, which Plan
amendments were approved in April 2002 by the shareholders at the Annual
Shareholders Meeting.

        (c) In February 2003, the Board proposed certain amendments to the Plan
related to the grant of stock options to the non-employee directors of the
Company, which Plan amendments were approved in April 2003 by the shareholders
at the Annual Shareholders Meeting.

        (d) In February 2006, the Board proposed certain amendments to the Plan
related to allowing the Board to (1) make grants of equity incentives to key
employees in addition to incentive and non-qualified stock options, such as
stock appreciation rights, performance awards, restricted stock or restricted
stock equivalents, or other forms of equity-based awards consistent with the
purposes of the Plan, (2) changing the annual award of to each non-employee
member of the Board from 2,500 non-qualified stock options to acquire the
Company's Common Stock, to 1,000 shares of restricted Common Stock vesting
equally over four years, and without voting or dividend rights until vested, and
(3) certain non-material administrative changes in line with the other changes.
The Plan amendments were approved by the shareholders at the Annual Shareholders
Meeting.